Citation Nr: 0507633	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-34 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for parasomnia not 
otherwise specified, claimed as an undiagnosed illness 
manifested by sleep problems and hallucinations.

2.  Entitlement to service connection for short-term memory 
loss, claimed as an undiagnosed illness.

3.  Entitlement to service connection for fatigue, claimed as 
an undiagnosed illness.

4.  Entitlement to service connection for lumps on the neck, 
claimed as an undiagnosed illness.

5.  Entitlement to service connection for breathing problems 
and respiratory sensitivities, claimed as an undiagnosed 
illness.

6.  Entitlement to service connection for joint pains and 
aches, to include joints pains and aches of both hips and 
shoulders, claimed as an undiagnosed illness.

7.  Evaluation of atopic dermatitis and folliculitis, 
currently rated as 10 percent disabling.	  


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
March 1994.  He received the Southwest Asia Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in San Diego, California.

All issues but entitlement to service connection for 
parasomnia not otherwise specified, claimed as an undiagnosed 
illness manifested by sleep problems and hallucinations, and 
short-term memory loss, claimed as an undiagnosed illness are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The evidence shows that the veteran's symptoms of sleep 
problems and reported hallucinations have been attributed to 
a known clinical diagnosis of parasomnia not otherwise 
specified and that he does not have a psychosis.

2.  The evidence shows that the veteran did not have a sleep 
disorder during active service, that he did not have a 
psychosis during active service or within one year of 
separation from active service, and that his parasomnia not 
otherwise specified is not related to active service.

3.  The evidence does not show objective indications of 
short-term memory loss or a known clinical diagnosis, such as 
an amnestic disorder, manifested by symptomatology of short-
term memory loss.


CONCLUSIONS OF LAW

1.  Parasomnia not otherwise specified, claimed as an 
undiagnosed illness manifested by sleep problems and 
hallucinations, was not incurred in or aggravated by service 
and may not be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2004).

2.  Short-term memory loss, claimed as an undiagnosed 
illness, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In an August 2001 letter, the agency of original 
jurisdiction (AOJ) provided notice to the claimant regarding 
what information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claim in the possession of the Federal government 
- service medical records - have been obtained.  The veteran 
has not identified any private or VA medical treatment for 
his claimed disabilities.  The veteran was afforded VA 
examinations regarding the claimed disabilities.  
Furthermore, the November 2002 rating decision and the 
November 2003 statement of the case (SOC) informed the 
veteran of the evidence in the possession of VA.  As it 
appears that VA has obtained all pertinent evidence, there is 
no duty to notify the veteran of an inability to obtain 
identified records.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 
C.F.R. § 3.159(e).

In the August 2001 VCAA letter, the AOJ informed the veteran 
that he should inform VA if he had no additional evidence to 
submit.  In a March 2004 letter, the AOJ informed the veteran 
that he should submit any additional evidence to the Board.  
Put simply, the AOJ in essence told the veteran to submit any 
evidence in his possession that pertains to the claims.  
Therefore, any lack of an explicit request to submit any 
evidence in the veteran's possession is a harmless error.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

By the March 2004 letter, the AOJ informed the veteran that 
his case was being forwarded to the Board and, in effect, 
that VA would not undertake any further development in his 
claims.  Based on the above analysis, the Board finds that VA 
has fulfilled its duty to assist the veteran in the 
development of the claims decided below.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

II.  Factual background

Service medical records show that on the March 1987 entrance 
examination, the veteran denied having or having had frequent 
trouble sleeping, depression or excessive worry, loss of 
memory or amnesia, or nervous trouble of any sort.  The 
psychiatric evaluation was normal.  At a June 1991 physical 
examination, the veteran denied having or having had frequent 
trouble sleeping, depression or excessive worry, or nervous 
trouble of any sort.  The veteran, however, reported that he 
had or had had loss of memory or amnesia.  The examiner noted 
that the veteran had a loss of memory following a motorcycle 
accident six years ago with no sequelae.  The psychiatric 
evaluation was normal.  At an October 1991 physical 
examination, the veteran denied having or having had frequent 
trouble sleeping, depression or excessive worry, loss of 
memory or amnesia, or nervous trouble of any sort.  The 
psychiatric evaluation was normal.  At a January 1994 
separation examination, the veteran denied having or having 
had frequent trouble sleeping, depression or excessive worry, 
loss of memory or amnesia, or nervous trouble of any sort.  
The psychiatric evaluation was normal.  Service medical 
records reflect that there was no diagnosis of a psychiatric 
disorder and that there were no other complaints of 
psychiatric symptomatology.

The veteran was afforded a VA psychiatric examination in 
March 2002.  The veteran complained of sleep problems, 
hallucinations, and short-term memory problems.  He reported 
five in-service traumatic incidents.  He denied any history 
of psychiatric treatment or evaluation.  He indicated that he 
had "hallucinations" at night and that he had difficulty 
with his memory.  He stated that he had difficulty recalling 
things that had been recently told to him.  He said that he 
did not remember routine things at work, names of people, 
procedures, and so on.  He reported difficulty recalling 
where he left items.  He indicated that he always lost and 
misplaced things.  He reported difficulty understanding what 
he had recently read.  He states that he had to read things 
several times and that he had difficulty writing legibly and 
spelling words.

Mental status examination revealed that his attention span 
was within normal limits.  His memory for recent and remote 
events appeared to be within normal limits.  He reported that 
he had nightmares, which he described as "hallucinations."  
He indicated that his nightmares began in 1991 or 1992, 
following his return from the Persian Gulf War.  He noted 
that he never reported his nightmares to any physician while 
in the military.  He stated that his "hallucinations" began 
one hour after he fell asleep and that they occurred five to 
six times a week.  He noted that he believed that he was 
awake when they occurred.  He indicated that he focused on an 
object like a plant or a picture frame in the room and that 
it floated around the room and came toward him.  He said that 
the object sometimes mutated into weird geometric forms.  He 
reported that the episodes lasted for approximately one 
minute and that he then went back to sleep.  He denied other 
vivid dreams or other nightmares related to traumatic events 
in the military.  

The examiner determined that the veteran did not met the 
criteria for PTSD.  The examiner indicated that several of 
the events the veteran described qualified as traumatic 
events, but that he did not appear to experience other 
symptoms consistent with a diagnosis of PTSD, including 
recurrent or distressing recollections or dreams of the 
event, or intense psychological distress regarding exposure 
to internal or external cues that symbolize the event.  The 
examiner noted that he did not appear to demonstrate any 
persistent symptoms of avoidance or increased arousal.

As for the complaint of hallucinations shortly after going to 
sleep, the examiner noted that the veteran's description of 
the event did not meet the criteria for a diagnosis of a 
nightmare disorder or a sleep terror disorder.  The examiner 
also indicated that the description of the event did not meet 
the classical criteria for a parasomnia.  The examiner, 
however, determined that the description of the event fit 
into the classification of a parasomnia not otherwise 
specified.

The veteran also underwent psychological testing.  He 
completed the following tests: the California Verbal Learning 
Test II, the Trail Making Test part A and B, the Rey Complex 
Figure Test, the Wexler Memory Scale Mental Control and Digit 
Span Subtest, the Microcog Computerized Test of Cognitive 
Functioning, and the Minnesota Multiphasic Personality 
Inventory II.  The results of the psychological testing 
indicated that the veteran's attention span, mental 
processing speed, executive functioning, visual 
constructional ability, visual memory, verbal learning across 
five trials, short-term recall, and delay free recall fell 
within the average range.  The results of the Microcog 
Computerized Test of Cognitive Functioning revealed no 
indication of cognitive dysfunction.  The results from the 
Minnesota Multiphasic Personality Inventory II indicated a 
rather well-defended individual whose typical mode of coping 
with psychosocial stress was repression.  His most 
significant elevations were on scales reflecting health 
concerns and depression.

The Axis I diagnosis was parasomnia not otherwise specified.  
The examiner noted that the veteran's primary complaint was 
what he described as "hallucinations" that he experienced 
shortly after falling asleep in the evening and that this 
symptom was the basis for the diagnosis of parasomnia not 
otherwise specified.  The examiner stated that the veteran 
reported that this symptom began shortly after his return 
from the Persian Gulf.  The examiner opined that it was as 
likely as not that the parasomnia was related to his military 
experience.  The examiner noted that the veteran's symptoms 
did not meet the criteria for a diagnosis of PTSD and that 
based on a complete neuropsychological evaluation, there was 
no indication of cognitive dysfunction.

III.  Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b) (2004).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.  Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for a psychosis when it is 
manifested to a compensable degree within one year following 
discharge from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

Service connection may also be granted for objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, to include, but not limited to, fatigue, signs 
or symptoms involving skin, headaches, muscle pain, joint 
pain, neurologic signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  The chronic disability must have become 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more, and 
must not be attributed to any known clinical diagnosis by 
history, physical examination, or laboratory tests.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Further, a chronic disability is one 
that has existed for six months or more, including 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period.  38 C.F.R. 
§ 3.317(a)(4).  The six-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence: (1) that 
an undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs. 38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d).  The Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  Id.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§ 1110 is nevertheless warranted.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994). 

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990)






IV.  Analysis

A.  Parasomnia not otherwise specified,
claimed as an undiagnosed illness manifested by sleep 
problems and hallucinations

The Board notes that the veteran's claimed sleep problems and 
hallucinations have been diagnosed as parasomnia not 
otherwise specified.  Accordingly, there is no basis for his 
claim that his sleep problems and reported hallucinations are 
due to an undiagnosed illness occasioned by service in the 
Persian Gulf.  In other words, the relevant medical evidence 
establishes that the veteran does not have an undiagnosed 
illness manifested by sleep problems and hallucinations.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  As the veteran's 
claimed disorders have been diagnosed, 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 are not applicable.  

Also, the Board notes that although the veteran served in a 
time of war, he does not allege that his sleep disorder began 
in combat.  Therefore, 38 U.S.C.A. § 1154(b), pertaining to 
proof of service incurrence or aggravation of a disease or 
injury in the case of a veteran who engaged in combat with 
the enemy, is not for application.

The February 2002 VA examiner has opined that the sleep 
disorder began in active service.  However, this opinion is 
based on a history of symptomatology given by the veteran, in 
which he reported that his sleep disturbance began in 1991 or 
1992, following his return from the Persian Gulf.  As to that 
history, service medical records reflect that the veteran 
never reported such symptomatology during service, even 
though he had at least one full year of active service after 
such symptomatology supposedly began.  In fact, the veteran 
has admitted that he did not report such symptomatology to 
any doctor during active service.  On the three physical 
examinations in the 1990s, the veteran denied any psychiatric 
symptomatology except for memory loss or amnesia following a 
motorcycle accident prior to service.  In that regard, the 
examiner who conducted the June 1991 physical examination 
where the veteran reported having had memory loss or amnesia 
noted that there was no sequelae.  Psychiatric evaluations 
conducted at the three physical examinations in 1990s, 
including the separation examination in January 1994, were 
normal.  Also, as the veteran has admitted that he has not 
received psychiatric treatment or evaluation, there is no 
medical evidence prior to the February 2002 VA examination 
showing that the veteran has had a sleep disturbance since 
1991 or 1992.  

Although the veteran has alleged having hallucinations, a 
psychosis was not diagnosed by the February 2002 VA 
examination and there is no other medical evidence indicating 
that the veteran has a psychosis.  Additionally, the Board 
notes that there is medical evidence showing that the veteran 
has a psychosis during active service or within one year of 
separation from active service.  

Although the veteran has alleged that his sleep disorder is 
related to service in the Persian Gulf, he is not competent 
to state the etiology of his sleep disorder, nor is he 
competent to relate it to service.  See Espiritu, 2 Vet. App. 
at 494-95.  

There is no competent evidence of the claimed disability 
within one year of separation from service or even within six 
years from separation from service.  The Court has 
established that symptoms, not treatment, are the essence of 
continuity of symptomatology.  However, in a merits context, 
the lack of evidence of treatment may bear on the credibility 
of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 
488 (1997).  In this case, there is a gap in evidence of 
treatment or any indicia of disability, including routine 
examinations, pharmacy records, insurance examinations, or 
employment examinations.

The Board places greater weight on the service medical 
records showing no psychiatric disorders and only one 
reporting of psychiatric symptomatology, a past history of 
amnesia or memory loss, than on the medical opinion of the 
February 2002 VA psychiatric examiner because the opinion was 
based on a history given by the veteran that is not supported 
by the contemporaneous service medical records.  Put simply, 
the evidence shows that the veteran did not have a sleep 
disorder during active service, that he does not currently 
have a psychosis, that he did not have a psychosis during 
active service or within one year of separation from active 
service, and that parasomnia not otherwise specified is not 
related to active service.

The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 55.  Service connection for 
parasomnia not otherwise specified, claimed as an undiagnosed 
illness manifested by sleep problems and hallucinations, is 
denied.

B.  Short-term memory loss, claimed as an undiagnosed illness

The evidence does not show objective indications of short-
term memory loss or a known clinical diagnosis, such as an 
amnestic disorder.  The mental status examination done in 
February 2004 revealed that the veteran's memory for recent 
and remote events appeared to be within normal limits.  The 
results of the February 2004 psychological testing revealed 
that the veteran's short-term recall and delay free recall 
fell within the average range.  The February 2004 VA examiner 
noted that based on a complete neuropsychological evaluation, 
there was no indication of cognitive dysfunction.  The 
examiner also did not diagnose an amnestic disorder or 
another disorder manifested by symptomatology of short-term 
memory loss.  While the veteran claims that he has memory 
loss, the Board places greater weight on the findings from 
February 2004 VA examination.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In the absence of competent evidence of a short-term memory 
loss, there is no doubt to be resolved and service connection 
is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for parasomnia not otherwise specified, 
claimed as an undiagnosed illness manifested by sleep 
problems and hallucinations, is denied.

Service connection for short-term memory loss, claimed as an 
undiagnosed illness, is denied.


REMAND

An examination of the veteran's reported fatigue is 
necessary.  See 38 C.F.R. § 3.159.  As for the veteran's 
claim of lumps in the neck, a February 2002 VA ear, nose and 
throat examination revealed a right palpable lymph node.  A 
VA examination is necessary to determine whether this symptom 
is an objective indication of a chronic disability resulting 
from an undiagnosed illness and whether it is a symptom of 
chronic fatigue syndrome.  See 38 C.F.R. § 4.88a (2004).

Moreover, the veteran reported at the February 2002 VA joints 
examination that his joint pains were migratory.  The report 
of the February 2002 VA X-rays of the shoulders and hips 
reveal that the radiologist determined that the veteran had 
degenerative joint disease.  The VA joints examiner, on the 
other hand, concluded that the X-rays showed no osteophytes, 
that the etiology of the bilateral hip and shoulder pain was 
uncertain, and that early degenerative joint disease was 
merely possible.  Service medical records also show that the 
veteran reported right shoulder symptomatology at his January 
1994 separation examination.  In light of the above, another 
examination is necessary to determine whether the joint pains 
and alleged joint aches are an objective indication of a 
chronic disability resulting from an undiagnosed illness, 
whether they are symptoms of chronic fatigue syndrome, and 
whether the joint pain and alleged joint ache of the right 
shoulder are otherwise related to active service.

The veteran's service medical records reflect that in October 
1989 the veteran expressed concern about exposure to 
beryllium dust.  A medical surveillance questionnaire dated 
in October 1991, which was completed in conjunction with a 
physical examination for corrosion and a respirator, reveals 
that the veteran had been exposed to "paint thinner (poly)" 
and "CPC."  It was determined that the veteran was exposed 
to polyurethane and that he was qualified to utilize a 
respirator.  In February 1993, an assessment was that the 
veteran had a long history of gastroesophageal reflux disease 
(GERD).  The report of the February 2002 VA nose, sinus, 
larynx, and pharynx shows diagnoses of chronic cough and 
restrictive lung disease.  The examiner noted that the 
chronic cough could be secondary to a number of disorders, 
including GERD.  Another examination is necessary to address 
the natures and extents of the chronic cough and the 
restrictive lung disease, including whether they are related 
to the GERD noted in service and the in-service chemical 
exposure.

Also, in his February 2003 notice of disagreement, the 
veteran reported that he had enclosed photographs of his skin 
disorder in support of his contention for an increased 
rating.  Those photographs are not in the claims file.  The 
veteran should be afforded another opportunity to submit 
them.  The report of the February 2002 VA skin examination 
reflects that the veteran was planning to get potassium 
hydroxide and a fungus culture from a VA dermatology clinic.  
Therefore, VA treatment records may be available.  Also, the 
report of the February 2002 VA examination did not provide 
the percentage of the entire body affected by the skin 
disorder. 

Accordingly, this case is remanded for the following:

1.  The AOJ should inform the veteran 
that the photographs of his skin 
condition that he reportedly submitted 
with his February 2003 notice of 
disagreement are not in the claims file 
and that he may submit additional 
photographs.

2.  The AOJ should ask the veteran 
whether he went to a VA dermatology 
clinic and got potassium hydroxide and a 
fungus culture.  If the veteran did, the 
AMC should obtain the records pertaining 
to that treatment.
 
3.  The AOJ should schedule the veteran 
for a VA examination to determine the 
natures and extents of the complaints of 
fatigue, joint pains and aches, and the 
swollen lymph node in the neck.  The 
examiner should opine on whether it is as 
least as likely as not (a 50 percent 
probability or greater) that the veteran 
has objective indications of fatigue, 
joint pains, joint aches, and a swollen 
lymph node in the neck; should opine 
whether it is as least as likely as not 
(a 50 percent probability or greater) 
that any of the symptoms are attributable 
to a "known" clinical diagnosis.  In 
particular, the examiner should opine on 
whether it is as least as likely as not 
(a 50 percent probability or greater) 
that chronic fatigue syndrome is the 
proper diagnosis for the symptoms of 
fatigue, joint pains, joint aches, and a 
swollen lymph node in the neck.  If 
chronic fatigue syndrome is not 
diagnosed, the examiner should note 
whether the veteran has a chronic 
disability manifested by a swollen lymph 
node.  If degenerative joint disease of 
the right shoulder is diagnosed, the 
examiner should opine on whether it is as 
least as likely as not (a 50 percent 
probability or greater) that the 
degenerative joint disease of the right 
shoulder is related to active service, 
including the complaints noted at the 
January 1994 separation examination.

4.  The AOJ should schedule the veteran 
for a VA examination to determine the 
natures and extents of the chronic cough 
and restrictive lung disease.  The 
examiner should opine on whether it is as 
least as likely as not (a 50 percent 
probability or greater) that the chronic 
cough are attributable to a "known" 
clinical diagnosis, such as GERD, and if 
so, the examiner should report the known 
clinical diagnosis.  In particular, the 
examiner should opine on whether it is as 
least as likely as not (a 50 percent 
probability or greater) whether the 
chronic cough is attributable to GERD.  
For any known clinical diagnosis found 
other than GERD, the examiner should 
opine on whether it is as least as likely 
as not (a 50 percent probability or 
greater) that the known clinical 
diagnosis is related to active service, 
including exposure to chemicals in 
service.  For the restrictive lung 
disease, the examiner should opine on 
whether it is as least as likely as not 
(a 50 percent probability or greater) 
that the known clinical diagnosis is 
related to active service, including 
exposure to chemicals in service.  

5.  The AOJ should schedule the veteran 
for a VA examination to determine the 
nature and extent of the service-
connected skin disorders.  The examiner 
should note the percentage of the entire 
body affected by the atopic dermatitis, 
folliculitis, tinea corporis, and lichens 
simplex chronicus, and if applicable, 
note the percentage of exposed areas 
affected by the atopic dermatitis, 
folliculitis, tinea corporis, and lichens 
simplex chronicus.

If upon completion of the above action the claims remain 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


